Siefkin:
This proceeding is for the redetermination of a deficiency in income taxes for 1919 asserted in the amount of $41,668.73, of which $9,612.29 is in controversy. Of such deficiency, $8,209.86 consists of the 2 per cent tax paid by the Director General of Railroads during the period of Federal control under a contract between the Director General and petitioner upon net taxable income of $410,-493.27 under facts differing in no substantial respect except as to the *1194amounts involved from the facts considered by us in New York, Ontario & Western Railroad Co. 1 B. T. A. 1172, and Atlantic Coast Line Railroad Co., 2 B. T. A. 892, where we held the railroads not chargeable with the amount borne by the Director General. Of the contested amount, $1,381.12 results from the inclusion in income of petitioner and the taxation at 10 per cent of $13,811.20 on account of sidetracks paid for by customers of petitioner and donated to petitioner under General Order No. 15 of the United States Railroad Administration. Under a state of facts not distinguishable in any essential from the facts in this proceeding we have held that such amounts were not taxable income. Great Northern Railway Co., 8 B. T. A. 225. Twenty-one dollars and thirty-one cents represents a correction in computation.
The parties have agreed that if these two issues are determined in favor of the petitioner, the amount of the deficiency for 1919 is $32,056.44. We affirm the principles decided in the cases cited. The deficiency for 1919 is $32,056.44. An order to that effect will be entered.

Judgment will be entered for the respondent for a deficiency of $S%,056.1¡J¡. for 1919.